internal_revenue_service number release date index number ------------------------- ------------------------------------------------- ------------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-131295-07 date august legend taxpayer ------------------------------------------------ country ----------------------------------- year ---------------- year ---------------- year ---------------- year ----------------- date ----------------------------------- dear ------------- this is in response to your letter dated date and subsequent correspondence requesting rulings under sec_2501 and sec_2209 of the internal_revenue_code facts taxpayer’s mother was born in puerto rico in year upon her birth taxpayer’s mother acquired puerto rican citizenship under section of the foraker act of date 31_stat_77 taxpayer’s mother subsequently acquired united_states citizenship through the collective naturalization granted to puerto rican citizens under sec_5 of the jones act of date 39_stat_951 taxpayer’s father was a citizen of country taxpayer was born in country on date taxpayer and his family moved to the united_states in year and to puerto rico in year taxpayer’s father became a naturalized citizen_of_the_united_states in year taxpayer was under the age of eighteen when taxpayer’s father became a naturalized citizen except for a five-year period during which taxpayer attended college in the united_states taxpayer has continuously resided in puerto rico since year plr-131295-07 you have requested a ruling that for federal estate and gift_tax purposes under sec_2501 and sec_2209 taxpayer is a nonresident_not_a_citizen_of_the_united_states and will continue to be a nonresident_not_a_citizen_of_the_united_states for such time as he remains a resident of puerto rico or another possession_of_the_united_states and until the time of his death provided that at such time he is a resident of puerto rico or another possession_of_the_united_states taxpayer is requesting this ruling for purposes of federal estate and gift_tax planning taxpayer represents that he obtained united_states citizenship under section of the nationality act of 54_stat_1137 in addition taxpayer represents that a he was born outside the united_states b his mother was a citizen_of_the_united_states at the time of his birth and never thereafter ceased to be a citizen_of_the_united_states and c his father was an alien at the time of taxpayer’s birth taxpayer further represents that due to the date of his father’s naturalization he acquired u s citizenship under section of the nationality act of because he was under the age of eighteen in year and a resident of puerto rico at the time of his father’s naturalization taxpayer continues to reside permanently in puerto rico law and analysis sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2501 provides that except as provided in sec_2501 sec_2501 shall not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the tax imposed by this chapter be considered a citizen_of_the_united_states within the meaning of that term wherever used in this title unless he acquired his united stats citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_25_2501-1 of the gift_tax regulations provides that the term nonresident_not_a_citizen_of_the_united_states includes a person who makes a gift after date and who at the time of making the gift was domiciled in a possession_of_the_united_states and was a united_states citizen and who acquired his united_states citizenship solely by reason of his being a citizen of such possession or by reason of his birth or residence within such possession the gift of such person is therefore subject_to the tax imposed by sec_2501 in the same manner in which a gift is plr-131295-07 subject_to the tax when made by a donor who is a nonresident_not_a_citizen_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the tax imposed by this chapter be considered a nonresident_not_a_citizen_of_the_united_states within the meaning of that term wherever used in this title but only if such donor acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states shall apply to a transfer only if the property is situated within the united_states sec_2208 and sec_2209 establish rules specifying the status for federal estate_tax purposes of a person who is a citizen_of_the_united_states and a resident of a united_states possession at their death sec_2208 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of death shall for purposes of the tax imposed by this chapter be considered a citizen_of_the_united_states within the meaning of that term wherever used in this title unless the individual acquired united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_20_2209-1 of the estate_tax regulations provides that the term nonresident_not_a_citizen_of_the_united_states is considered to include a decedent dying after date who at the time of his death was domiciled in a possession_of_the_united_states and was a united_states citizen and who acquired his united_states citizenship solely by reason of his being a citizen of such possession or by reason of his birth or residence within such possession the estate of such a decedent is therefore subject_to the tax imposed by sec_2101 which is the tax applicable in the case of a nonresident_not_a_citizen_of_the_united_states sec_2209 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the tax imposed by this chapter be considered a nonresident_not_a_citizen_of_the_united_states within the meaning of that term wherever used in this title but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states plr-131295-07 section of the nationality act of provided that a child born outside of the united_states one of whose parents at the time of the child’s birth was an alien and the other of whose parents then was and never thereafter ceased to be a citizen_of_the_united_states shall if such alien parent is naturalized be deemed a citizen_of_the_united_states when a such naturalization takes place while such child is under the age of eighteen years and b such child is residing in the united_states at the time of naturalization or thereafter and begins to reside permanently in the united_states while under the age of eighteen years as discussed above taxpayer represents that he obtained united_states citizenship under section of the nationality act of 54_stat_1137 taxpayer represents that a he was born outside the united_states b his mother was a citizen_of_the_united_states at the time of his birth and never thereafter ceased to be a citizen_of_the_united_states and c his father was an alien at the time of taxpayer’s birth taxpayer further represents that due to the date of his father’s naturalization he acquired u s citizenship under section of the nationality act of because he was under the age of eighteen and a resident of puerto rico at the time of his father’s naturalization in year and taxpayer continues to reside permanently in puerto rico thus taxpayer acquired his u s citizenship by reason of his residence in puerto rico we conclude that taxpayer is a nonresident_not_a_citizen_of_the_united_states for purposes of sec_2501 and will continue to be a nonresident_not_a_citizen_of_the_united_states for purposes of sec_2501 for such time as he remains a resident of puerto rico or another possession_of_the_united_states in addition taxpayer will be a nonresident_not_a_citizen_of_the_united_states for purposes of sec_2209 at the time of his death provided that at such time he is a resident of puerto rico or another possession_of_the_united_states except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed about the tax treatment of taxpayer under other provisions of the code and regulations specifically no opinion is expressed regarding the tax treatment of taxpayer under sec_937 of the code the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131295-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
